DETAILED ACTION

Status of Application
Claims 1-24 are pending in the present application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 is directed towards “each slave interrupt of the plurality of slave interrupt handlers.” The examiner recommends amending claim 3 to recite “each slave interrupt handler of the plurality of slave interrupt handlers.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed towards an “architecture for efficient interrupt propagation and handling”. The claim attempts to define subject matter in terms of the result to be achieved and fails "to provide a clear-cut indication of the scope of the subject matter embraced by the claim".  For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention (e.g., “efficient interrupt propagation and handling”), the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008).
Claims 2-13 are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gephardt, U.S. Patent No. 5,530,891, in view of Pastorello, U.S. Publication No. 2003/0196130 A1.
Referring to claims 1 and 14, taking claim 1 as exemplary, Gephardt discloses a hardware-based programmable hierarchical interrupt propagation architecture for efficient interrupt propagation and handling, comprising:
a plurality of slave interrupt handlers [fig. 2, elements 212-1, 222-n], wherein each slave interrupt handler of the plurality of slave interrupt handlers has at least one pre-existing input interface [fig. 2, I/O devices 212-1 to 212-n interfacing with I/O bus, hence the connection on the I/O device to the I/O Bus is equivalent to the claimed “one pre-existing input interface”] and one pre-existing output interface [fig. 2, I/O devices 212-1 to 212-n having INTR1-INTRn lines, hence the connection on the I/O device to the INTR line is equivalent to the claimed “one pre-existing output interface”]
wherein each of the plurality of slave interrupt handlers is configured to
generate an interrupt notification for the interrupt notification [col. 5, lines 61-63, “The central interrupt control unit 220 is provided to manage interrupts received from I/O devices 212-1 through 212-n”];
send the interrupt notification in the form of an interrupt packet to a central interrupt handler via the pre-existing output interface configured to transmit the interrupt packet out of the slave interrupt handler [col. 5, lines 61-63, “The central interrupt control unit 220 is provided to manage interrupts received from I/O devices 212-1 through 212-n”; col. 7, lines 8-11, “the central interrupt control unit 220 is capable of 
Gephardt does not explicitly disclose the plurality of slave handlers each associated with a functional block within a chip;
wherein such interrupt notification is triggered when an exception or error condition occurs in the functional block associated with the slave interrupt handler;
accept a response packet from the central interrupt handler via the pre- existing input interface and configure or adjust the functional block associated with the slave interrupt handler accordingly.
However, Pastorello discloses the plurality of slave handlers each associated with a functional block within a chip [paragraph 11; Commands are issued by a bus master and are processed by bus slaves, including a serial interface (the serial interface equivalent to the claimed functional block within a chip)];
wherein such interrupt notification is triggered when an exception or error condition occurs in the functional block associated with the slave interrupt handler [paragraphs 13, 16, “In this embodiment, an interrupt pin, INT, an associated signal is added to the device. The INT pin becomes active when specified internal conditions, such as overflow, invalid command (IC) and framing error, are present at the bus slave; “detection of loss of byte synchronization (i.e., framing error), at a serial interface”, hence an interrupt is triggered to the master when a framing error occurs at the serial interface of the bus slave];
accept a response packet from the central interrupt handler via the pre- existing input interface and configure or adjust the functional block associated with the slave 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Pastorello in the invention of Gephardt, to implement the plurality of slave handlers each associated with a functional block within a chip; wherein such interrupt notification is triggered when an exception or error condition occurs in the functional block associated with the slave interrupt handler; accept a response packet from the central interrupt handler via the pre- existing input interface and configure or adjust the functional block associated with the slave interrupt handler accordingly, in order to allow for faster and more specific communication or notification of the presence of an error [Pastorello, paragraph 13].
Referring to claims 7 and 18, taking claim 7 as exemplary, the modified Gephardt discloses the architecture of Claim 1, wherein:
each slave interrupt handler of the plurality of slave interrupt handlers is configured to generate the interrupt notification upon setting an interrupt bit in a special interrupt register of the slave interrupt handler [Gephardt, fig. 6; Pastorello, paragraph 
Referring to claims 8 and 19, taking claim 8 as exemplary, the modified Gephardt discloses the architecture of Claim 7, wherein: the interrupt packet includes one or more of the interrupt bit [Gephardt, fig. 6; Pastorello, paragraphs 14-15, The first response of the bus master is to read the status register to determine, or to reduce the number of possible causes of, receipt of the interrupt signal; This response feature is implemented by making the IC bit of the status register active-low, while all other bits of the status register are active-high], a priority field indicating priority of the interrupt notification, a block type field that uniquely identifies a types of the functional block where the interrupt notification is generated, and a block instance field that uniquely identifies an instance of the type of the functional block where the interrupt notification is generated.
Referring to claim 16, the modified Gephardt does not explicitly discloses the method of Claim 14, further comprising: 
accepting the interrupt packet from the associated one or more of the plurality of slave interrupt handlers [Gephardt, fig. 2, element 216 accepting interrupt from I/O device 214] and/or one or more address decoders;
decoding destination address of the interrupt packet;
forwarding the interrupt packet to the central interrupt handler or the next address decoder in the multi-level hierarchy.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gephardt, in view of Pastorello, as applied to claim 1 above, and further in view of Zhang et al (hereinafter Zhang), U.S. Publication No. 2016/0048470 A1.
Referring to claim 3, the modified Gephardt does not explicitly disclose the architecture of Claim 1, wherein:
each slave interrupt of the plurality of slave interrupt handlers is a register module configured to implement a set of register functionalities associated with the functional block associated with the each slave interrupt handler in the chip.
However, Zhang discloses each slave interrupt of the plurality of slave interrupt handlers is a register module configured to implement a set of register functionalities associated with the functional block associated with the each slave interrupt handler in the chip [fig. 1, paragraphs 9, 14, 26, “A slave can include a hardware function block with functionality configurable by a pre-loaded software configuration function (with associated parameters)”; A master issues trigger-function signals (such as rising/falling edges or signal levels) over a trigger-function signal line. The slave includes a trigger conditioning block that in response issues a trigger-function request to the slave MCU, which calls/executes the associated software function, including accessing the associated trigger-function parameters from function interface memory; also see Function Interface Memory and Code Memory].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Zhang in the invention of the modified Gephardt, to implement each slave interrupt of the plurality of slave interrupt handlers is a register module configured to implement a set of register .

Allowable Subject Matter
Claims 15-17 and 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 4-6, and 9-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record taken alone or in combination fails to teach and/or fairly suggest said central interrupt handler configured to accept and decode various fields of the interrupt packet; execute an interrupt process routine to process the interrupt packet received and to create said response packet corresponding to the interrupt packet;
transmit the generated response packet back to the slave interrupt handlers that generated the interrupt notifications for configuration or adjustment to the functional block associated with the slave interrupt handler, in combination with other recited limitations in claim 2.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest the architecture of claim 1, further comprising: a plurality of address decoders 
The prior art of record taken alone or in combination fails to teach and/or fairly suggest accepting and decoding various fields of the interrupt packet by said central interrupt handler; executing an interrupt process routine to process the interrupt packet received and to create a response packet corresponding to the interrupt packet; transmitting the generated response packet back to the slave interrupt handlers that generated the interrupt notifications for configuration or adjustment to the functional block associated with the slave interrupt handler, in combination with other recited limitations in claim 15.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest accepting the interrupt packet from the associated one or more of the plurality of slave interrupt handlers and/or one or more address decoders; decoding destination address of the interrupt packet; forwarding the interrupt packet to the central interrupt handler or the next address decoder in the multi-level hierarchy, in combination with other recited limitations in claim 16.

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Graif et al, U.S. Publication No. 2020/0089632 A1, a central interrupt handler with multiple slave devices [fig. 2].
Kriegel, U.S. Publication No. 2005/0228918 A1, discloses an abstraction layer comprising a plurality of address decoders and a first plurality of registers conforming to the specific interrupt architecture; an implementation dependent layer, disposed in communication between the abstraction layer and the one or more processors, comprising a second plurality of registers which correspond to the first plurality of registers, wherein the implementation dependent layer is configured to receive interrupts and forward received interrupts to the one or more processors [claim 15].
Jones et al, U.S. Patent No. 6,397,325 B1, discloses The incoming signals 173 and 174 are fed through a selector 176 to a register bank comprising virtual interrupt pins 0-31. Each of these pins has a hard wired priority level corresponding to the number of the pins. In other words, pin 0 has the highest priority referred to as priority 0 and pin 31 has the lowest priority 31 [col. 18, lines 25-32].
Deng, U.S. Patent No. 6,539,448 B1, discloses For example, the occurrence of interrupts may be signaled by the setting of a bit in a register. One of such registers may be associated with packet data transfer events, for example, another with transmit and receive events, in the case of a microcontroller for a wireless base station, for example. The registers thus reflect a grouping of such interrupts. In addition, interrupts may be assigned differing priorities [col. 1, lines 32-40].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Farley Abad/Primary Examiner, Art Unit 2181